    Case: 1:17-md-02804-DAP Doc #: 2133 Filed: 08/05/19 1 of 15. PageID #: 287967



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



                                                 )
                                                 )
     IN RE: NATIONAL PRESCRIPTION                )
            OPIATE LITIGATION                    )
                                                 )
            This document relates to:            )
    The County of Summit, Ohio, et al. v. Purdue )
                Pharma L.P., et al.              )                   MDL No. 2804
              Case No. 18-op-45090               )
                                                 )             Hon. Judge Dan A. Polster
                       and                       )
                                                 )
    The County of Cuyahoga v. Purdue Pharma )
                    L.P., et al.                 )
             Case No. 1:18-op-45004              )
                                                 )



      DEFENDANTS’ MOTION FOR ADDITIONAL TRIAL TIME AND FOR TIMELY
      ELECTION BY PLAINTIFFS OF CLAIMS AND DEFENDANTS THEY SEEK TO
                             PURSUE AT TRIAL

         Defendants 1 object to the current trial schedule and seek additional time to adequately

present the first MDL trial before this Court. In the event these cases are not resolved on


1
  Moving Defendants are AmerisourceBergen Drug Corp., Cardinal Health, Inc., CVS Indiana,
L.L.C., CVS Rx Services Inc., Henry Schein, Inc., Henry Schein Medical Systems, Inc., Janssen
Pharmaceuticals, Inc., Johnson & Johnson, Mallinckrodt, plc, Mallinckrodt LLC, SpecGx LLC,
McKesson Corporation, Teva Pharmaceuticals USA, Inc, Cephalon, Inc., Allergan Sales, LLC,
Allergan USA, Inc., Watson Laboratories, Inc., Actavis LLC, Actavis Pharma, Inc., Warner
Chilcott Company, LLC, Actavis South Atlantic LLC, Actavis Elizabeth LLC, Actavis Mid
Atlantic LLC, Actavis Totowa LLC, Actavis Kadian LLC, Actavis Laboratories UT, Inc. f/k/a
Watson Laboratories, Inc.-Salt Lake City, Actavis Laboratories FL, Inc., f/k/a Watson
Laboratories, Inc.-Florida, Endo Pharmaceuticals Inc., Endo Health Solutions Inc., Par
Pharmaceutical, Inc., Par Pharmaceutical Companies, Inc., Purdue Pharma L.P., Purdue Pharma
Inc., The Purdue Frederick Company, Walgreen Co., and Walgreen Eastern Co. Teva
Pharmaceutical Industries Ltd., Allergan plc, and Mallinckrodt plc are respectively an Israeli
corporation, Irish holding company, and an Irish company that are not subject to and contest
    Case: 1:17-md-02804-DAP Doc #: 2133 Filed: 08/05/19 2 of 15. PageID #: 287968



summary judgment, the Court has reserved seven weeks for trial. Respectfully, if any portion of

this case remains after summary judgment, that is not enough time for a fair presentation of the

evidence. As the Court recently recognized, this litigation is arguably the “most complex

constellation of cases that have ever been filed,” June 25, 2019 Tr., pt. 1, at 4:12–13 (Dkt. 1732),

presenting new and untested theories of liability, involving claims against over 20 sets of

differently situated Defendants (and more than 45 total Defendant companies), and seeking over

$8 billion in damages for two Ohio counties. Defendants therefore seek sufficient time to ensure

that each Defendant in the Track One cases has a fair opportunity to fully present its defenses.

Due process requires no less.

         While the Court previously articulated its reasons for limiting the Track One trial to

seven weeks, and Defendants noted their objections to such a truncated trial, the Court has made

clear that it expects the case to be significantly narrowed before trial. Plaintiffs also have

acknowledged several times that this case is not manageable in its current form and repeatedly

and expressly committed to streamline the case. Yet they have not done so, instead refusing to

narrow the scope of their claims, 2 or the number of their claims beyond stating that their




personal jurisdiction for the reasons explained in their motions to dismiss for lack of personal
jurisdiction, they are specially appearing to join this motion, and, thus, they do not waive and
expressly preserve their personal jurisdiction challenges. In the event that the Motion to Sever
(Dkt. 2099) is not granted, the following additional defendants also join in this Motion: Anda,
Inc., Discount Drug Mart, Inc., HBC Service Company, H. D. Smith, LLC f/k/a H. D. Smith
Wholesale Drug Co., H. D. Smith Holdings, LLC, H. D. Smith Holding Company, Prescription
Supply Inc., Rite Aid of Maryland, Inc. d/b/a Rite-Aid Mid Atlantic Customer Support Center,
Inc., and Wal-Mart Inc. f/k/a Wal-Mart Stores, Inc.
2
  For example, despite clear time bars on certain of their allegations, see Dkt. 1874, 1896,
Plaintiffs seek to try the most expansive case possible in terms of the time periods at issue. Had
they reasonably narrowed the relevant time periods, as the statute of limitations requires, the trial
would be more administrable.

                                                  2
    Case: 1:17-md-02804-DAP Doc #: 2133 Filed: 08/05/19 3 of 15. PageID #: 287969



common law fraud claim has been “subsumed” into other counts. 3 And their only proposal

regarding the sprawling number of parties is to seek to sever a subset of defendants (still leaving

at least 40 distinct defendants, and 13 sets of Defendants) into a second trial involving mostly

duplicative claims and issues. Even if the motion to sever is granted, that would not streamline

the first trial set for October enough to make it manageable or feasible to complete fairly within

seven weeks. 4

         Because the present trial length is insufficient, Defendants seek additional time for any

trial of any claims remaining after summary judgment. They further ask the Court to compel

Plaintiffs to make an election by no later than August 16, 2019 as to those claims and parties

they will pursue at the October trial. That election will allow the Court and the parties to make

an informed assessment of the appropriate length and structure of any trial.

I.       Additional Time Is Needed to Conduct the Track One Trial.

         It is simply not possible to try this case fairly in seven weeks. It is by no means unusual

to try far simpler cases involving a single plaintiff and a single defendant in a comparable



3
  Plaintiffs’ counsel previously informed defense counsel that Plaintiffs intend to focus on public
nuisance and RICO claims. Even if these claims survive summary judgment, they cannot be
fairly tried in seven weeks. But Plaintiffs have not yet followed through on even this reduction,
instead providing only the vague assurance that “[a]nything else that we are looking at would be
subsumed within those, and so the defendants by and large can focus on those causes of action at
this point in time.” May 21, 2019 Tr. at 23:16–19 (Dkt. 1643). In a July 31 opposition brief,
Plaintiffs claim to have “dropped” their common law fraud claim (despite the absence of any
formal dismissal to date), but Plaintiffs have previously stated that they “believe the activities of
fraud . . . are subsumed into other actions.” June 25, 2019 Tr., pt. 2, at 4:15–22 (Dkt. 1738).
This position makes clear that Plaintiffs’ “dropping” of their fraud claim is no more than an
empty nod to the Court’s directive to streamline their claims, and it will not actually serve to
reduce the time needed to fairly try this case in any practicable way.
4
  In bringing this motion, Defendants do not concede that the claims against them should proceed
to trial; indeed, those claims are defective for the many reasons stated in the Defendants’ pending
summary judgment motions.

                                                  3
    Case: 1:17-md-02804-DAP Doc #: 2133 Filed: 08/05/19 4 of 15. PageID #: 287970



amount of time. This includes the opioids context. In a bench trial involving only one claim 5

against one set of defendant companies (Janssen and Johnson & Johnson), State of Oklahoma v.

Purdue Pharma, et al., No. CJ-2017-816 (Okla. Dist.), the State of Oklahoma presented 27

witnesses, and a total of 46 witnesses ultimately testified over the course of a seven-week trial.

That trial—which did not involve multiple plaintiffs, multiple defendants, multiple claims, or a

jury—took the entire time period currently allotted to try the claims of two Plaintiffs against

many Defendants, illustrating the unworkable nature of the current trial schedule.

         This MDL is unusually complex and challenging. Unless narrowed by summary

judgment, the first trial will involve numerous novel and disparate theories of liability,

complicated theories of causation, dozens of defendants, two distinct plaintiffs, and claims for

massive damages and “abatement.” Pretrial discovery illustrates the large-scale nature of this

case. Nearly 600 depositions of over 500 witnesses have now been completed. Plaintiffs have

identified approximately 20 expert witnesses whom they may call, and Defendants have

identified approximately 85 expert witnesses whom they may call.

         Additional complexity arises from the great variety among Defendants. The more than

45 total Defendants (and over 20 sets of Defendants) in MDL Track One present disparate facts

on foundational questions involving their specific actions and whether there is any causal link

between those actions and the blame for the opioid abuse crisis with which Plaintiffs seek to

charge them. There is wide variation in the factual and legal defenses not only between

Defendant industry groups (distributors, manufacturers, and pharmacies), but also among the

many disparate Defendants within each industry group. For example, certain manufacturers



5
 In the Oklahoma litigation, the plaintiff voluntarily dismissed (not severed) all but its public
nuisance claim.
                                                  4
 Case: 1:17-md-02804-DAP Doc #: 2133 Filed: 08/05/19 5 of 15. PageID #: 287971



make only generic products, while others make medicines under patent with resulting differences

in marketing strategy. Some have not marketed any opioid medications in years, and some never

marketed opioid medications at all. Distributors and pharmacies are likewise unique. For

example, the pharmacies only ever distributed controlled substances to their own stores, some

never distributed Schedule II drugs, and the various pharmacies stopped distributing different

relevant products at different points in time. While Plaintiffs may assert overlapping claims (as

to some Defendants), many of the claims against each Defendant—and certainly against each

Defendant industry group—involve and arise out of different factual circumstances.

       In addition, the two Track One counties who will be part of this trial present overlapping

but distinct sets of facts on core questions such as damages and Plaintiffs’ knowledge and actions

regarding opioid diversion. To fairly try this case, Defendants must have time to present facts

regarding numerous distinct issues for each County, such as when County officials became

aware of opioid abuse and misuse in the County, the nature and timing of specific activities (if

any) undertaken by each County to combat abuse and misuse, and the costs of those activities.

For example, there are sharp factual disputes over Plaintiffs’ alleged damages and “abatement

costs,” and these disputes over complex calculations will require substantial time to present at

trial. Moreover, each Defendant must be allotted sufficient time to present facts as to that

individual Defendant and to respond to Plaintiffs’ assertions about that individual Defendant’s

alleged conduct. These fact-specific inquiries cannot be collapsed or combined into a single,

aggregate offer of proof by either Plaintiffs or Defendants. As Plaintiffs acknowledged, they

require individualized proof—and sufficient time to present that proof at trial as to “each

individual defendant based upon each defendant’s alleged wrongdoing.” Dkt. 2099, at 2.




                                                 5
    Case: 1:17-md-02804-DAP Doc #: 2133 Filed: 08/05/19 6 of 15. PageID #: 287972



         Defendants cannot be forced to sacrifice key elements of their defenses in order to

accommodate an unreasonable seven-week timeframe, particularly when facing claims that

Plaintiffs’ experts have valued in the billions of dollars. The issues involved in this trial will be

so complex that Defendants could not obtain a fair presentation of evidence in that timeframe.

Defendants recognize that the Court has broad authority to manage its docket, but that authority

must be balanced by “respect for the requirements necessary to achieve a fair trial.” Sims v. ANR

Freight Sys., Inc., 77 F.3d 846, 849 (5th Cir. 1996). Unreasonably truncating the time for trial

would fundamentally impair Defendants’ right to due process and a fair trial because, among

other things, it would limit the evidence they could present and improperly suggest that

individualized proof regarding each Defendant is not required. 6 See id. (“When the manner of

the presentation of information to a jury is judicially restricted to the extent that the information

becomes incomprehensible then the essence of the trial itself has been destroyed.”).

         Plaintiffs’ recent motion to sever concedes the unworkable nature of this trial but does

not fix the problem. The motion does not limit the range of claims, and its reduction of parties

by 8 (with at least 40 individual defendants remaining) does not cure the fundamental lack of

time needed to present the jury with a full factual record regarding the range of Defendants that

would be involved in the first trial—a group which would still include numerous manufacturers,

distributors, and retailers engaged in widely varied business practices and presenting unique facts

and defenses.




6
  Excluding “probative, non-cumulative evidence” in this way “may be an abuse of the trial
court’s discretion[,]” and “any time limits formulated in advance of trial must be fashioned with
this in mind.” Johnson v. Ashby, 808 F.2d 676, 678 (8th Cir. 1987).
                                                  6
    Case: 1:17-md-02804-DAP Doc #: 2133 Filed: 08/05/19 7 of 15. PageID #: 287973



II.      Plaintiffs Should be Obligated to Materially Narrow the Claims and Defendants for
         the Track One Trial.

         The Court has recognized that Plaintiffs need to “streamline this case.” May 21, 2019 Tr.

at 18:5–7 (Dkt. 1643). And Plaintiffs have repeatedly promised that they will narrow the number

of claims they will present at trial. Id. at 5:6–8 (“[W]e are going to be able to keep our

commitment to you that come October 21st, we will try this case and we will have it down to

something manageable.”). Yet, apart from a motion to sever just a few Defendants that does not

come close to solving the due process or fairness problems, Plaintiffs have not taken a single

meaningful step toward keeping their promise.

         It is clear that any trial of this case cannot proceed in the allotted time against even the

Plaintiffs’ proposed set of Defendants. The parties are now potentially less than three months

from one of the most complicated trials in legal history. But Plaintiffs just days ago submitted a

letter brief to the Court making clear that they have no intent to voluntarily narrow the claims

and parties in the Track One trial. See Exhibit 1 (Pls.’ Reply in Support of Pls.’ Motion to Allow

Live Trial Testimony via Contemporaneous Transmission), at 4 (stating that it is “impossible” to

name the defense witnesses Plaintiffs seek to call at trial because “Plaintiffs have no idea which

of the many Defendants will be remaining in the litigation at the time of trial.” (emphasis

added)). This was further confirmed on July 31 when Plaintiffs refused to abandon any claims or

parties in their responses to Defendants’ summary judgment motions. 7 See Dkt. 1653

(requesting that Plaintiffs “immediately notify the Court and the Special Masters” of any




7
  Plaintiffs opposed all but one summary judgment motion. Plaintiffs moved to stay the due date
for their opposition to Noramco, Inc.’s summary judgment motion on the basis that they wished
to take discovery against Noramco Inc., despite fact discovery ending months ago.
                                                    7
 Case: 1:17-md-02804-DAP Doc #: 2133 Filed: 08/05/19 8 of 15. PageID #: 287974



summary judgment motions that need not be resolved because parties are “dismissed” or

“claims … dropped”).

         Unless and until the issues in the Track One trial are sufficiently narrowed and the time

for trial is significantly extended, Defendants cannot fairly prepare for any trial. The identity and

number of Defendants and claims will substantially affect what evidence will be presented, the

order and manner of that presentation, and which Defendants present it. Plaintiffs, of course,

may have decided how they plan to streamline their case, but for tactical reasons are playing

their cards close to their chests until closer to trial. But an “October surprise” (or even a

“September surprise”) would be grossly unfair to Defendants. Indeed, Courts have recognized

the impropriety of last-minute dismissals that cause another party to “needlessly expend

significant resources” before trial. See, e.g., Taltech Ltd. v. Esquel Enterprises Ltd., 609 F.

Supp. 2d 1195, 1210 (W.D. Wash. 2009) (granting attorneys’ fees because, among other reasons,

plaintiffs dismissed their damages claim “shortly before trial” and “defendants’ efforts in

preparing for a jury trial proved for naught when, just weeks before trial, plaintiffs waived their

right to a jury”), aff’d in relevant part, rev’d in part on other grounds, 604 F.3d 1324 (Fed. Cir.

2010).

         Materially narrowing claims and parties is essential as a matter of simple pretrial

logistics. The practical ability to work through basic questions, such as how depositions will be

designated, and what agreements will be reached on admissibility, will be dramatically affected

by the number and identity of the parties at trial. It is impractical for Defendants to coordinate

effectively on trial approach—as the Court has asked—when it is unclear which parties and

claims Plaintiffs actually intend to pursue. Last-minute narrowing risks delay and inefficiencies

at trial, as the parties will have to scramble with last-minute changes to exhibit lists and

                                                  8
 Case: 1:17-md-02804-DAP Doc #: 2133 Filed: 08/05/19 9 of 15. PageID #: 287975



scheduling difficulties caused by the inability to reasonably forecast which witnesses may need

to testify and when. And it will also have a substantial impact on the Court and waste its limited

resources, forcing the Court to decide scores of summary judgment, in limine, and Daubert

motions that may ultimately prove to be irrelevant and unnecessary.

       Given Plaintiffs’ refusal meaningfully to cull their case, as they acknowledged needed to

be done and committed to do, the Court should enter an order mandating that Plaintiffs must

promptly notify the Court and Defendants of a materially narrowed set of claims and parties they

intend to pursue at trial. Only after Plaintiffs have actually streamlined the case can the Court

and the parties make a reasoned judgment about the time necessary for a fair trial. See Duquesne

Light Co. v. Westinghouse Elec. Corp., 66 F.3d 604, 610 (3d Cir. 1995) (“[A] district court

should impose time limits only when necessary, after making an informed analysis based on a

review” of the scope of the parties’ intended evidence).

       If Plaintiffs do not provide sufficient narrowing by August 16, 2019, at which point the

Court and parties can determine what length of trial is appropriate, the trial date should be

continued into the new year. Defendants request that they be provided at least three months’

notice from Plaintiffs prior to the commencement of any trial as to which claims and Defendants

they seek to pursue at trial. To do otherwise, or to try a case of the current size on an entirely

untenable seven-week schedule, would be unreasonable and unfair in every respect at the

expense of Defendants’ due process rights.




                                                  9
Case: 1:17-md-02804-DAP Doc #: 2133 Filed: 08/05/19 10 of 15. PageID #: 287976



Dated:    August 5, 2019                Respectfully Submitted,


/s/ James W. Matthews                   /s/ Shannon E. McClure
James W. Matthews                       Shannon E. McClure
Katy E. Koski                           REED SMITH LLP
Kristina Matic                          Three Logan Square
FOLEY & LARDNER LLP                     1717 Arch Street, Suite 3100
111 Huntington Avenue                   Philadelphia, PA 19103
Boston, MA 02199                        Telephone: (215) 851-8100
Tel:    617.342.4000                    Fax: (215) 851-1420
Fax: 617.342.4001                       smcclure@reedsmith.com
Email: jmatthews@foley.com
        kkoski@foley.com                Counsel for Defendant AmerisourceBergen
        kmatic@foley.com                Drug Corporation

Counsel for Defendant Anda, Inc.



/s/ Donna M. Welch                      /s/ Eric R. Delinsky
Donna M. Welch, P.C.                    Eric R. Delinsky
KIRKLAND & ELLIS LLP                    Alexandra W. Miller
300 North LaSalle, Chicago, IL 60654    ZUCKERMAN SPAEDER LLP
Tel: (312) 862-2000                     1800 M Street, NW
donna.welch@kirkland.com                Washington, DC 20036
                                        Phone: (202) 778-1800
Attorney for Allergan Finance, LLC      Fax: (202) 822-8106
f/k/a/ Actavis, Inc. f/k/a Watson       edelinsky@zuckerman.com
Pharmaceuticals, Inc.                   smiller@zuckerman.com

                                        Counsel for CVS Rx Services, Inc. and CVS
                                        Indiana, L.L.C.




                                       10
Case: 1:17-md-02804-DAP Doc #: 2133 Filed: 08/05/19 11 of 15. PageID #: 287977



/s/ Geoffrey Hobart                            /s/Timothy D. Johnson
Geoffrey E. Hobart                             Timothy D. Johnson (0006686)
Mark Lynch                                     Cavitch, Familo & Durkin Co. LPA
COVINGTON & BURLING LLP                        Twentieth Floor
One CityCenter                                 1300 East Ninth Street
850 Tenth Street NW                            Cleveland, Ohio 44114
Washington, DC 20001                           Telephone: 216-621-7860
Tel: (202) 662-5281                            DD: 216-472-4611
ghobart@cov.com                                Facsimile: 216-621-3415
mlynch@cov.com                                 E-mail: tjohnson@cavitch.com

Counsel for McKesson Corporation               Counsel for Defendant Discount
                                               Drug Mart, Inc.



/s/ Carole S. Rendon                           /s/ John P. McDonald
Carole S. Rendon                               John P. McDonald
BAKER HOSTETLER                                Texas Bar No. 13549090
127 Public Square, Suite 2000                  jpmcdonald@lockelord.com
Cleveland, Ohio 44114                          C. Scott Jones
Tel: (216) 621-0200                            Texas Bar No. 24012922
crendon@bakerlaw.com                           sjones@lockelord.com
                                               Lauren M. Fincher
Jonathan L. Stern                              Texas Bar No. 24069718
ARNOLD & PORTER KAYE                           lfincher@lockelord.com
SCHOLER LLP                                    Brandan J. Montminy
601 Massachusetts Ave. NW                      Texas Bar No. 24088080
Washington, DC 20001                           brandan.montminy@lockelord.com
Tel: (202) 942-5000                            LOCKE LORD LLP
jonathan.stern@arnoldporter.com                2200 Ross Avenue
                                               Suite 2800
Sean O. Morris                                 Dallas, TX 75201
ARNOLD & PORTER KAYE                           T: 214-740-8445
SCHOLER LLP                                    F: 214-756-8110
777 S. Figueroa St., Suite 4400
Los Angeles, CA 90017                          Attorneys for Henry Schein, Inc. and Henry
Tel: (213) 243-4000                            Schein Medical Systems, Inc.
sean.morris@arnoldporter.com

Attorneys for Endo Health Solutions Inc.,
Endo Pharmaceuticals Inc., Par
Pharmaceutical, Inc. and Par Pharmaceutical
Companies, Inc.



                                              11
Case: 1:17-md-02804-DAP Doc #: 2133 Filed: 08/05/19 12 of 15. PageID #: 287978




/s/ Robert M. Barnes                          /s/ William E. Padgett
Robert M. Barnes                              William E. Padgett
Joshua A. Kobrin                              Kathleen L. Matsoukas
MARCUS & SHAPIRA LLP                          BARNES & THORNBURG LLP
35th Floor, One Oxford Center                 11 South Meridian Street
301 Grant Street                              Indianapolis, IN 46204
Pittsburgh, PA 15219                          Tel: (317) 236-1313
Phone: (412) 471-3490                         Fax: (317) 231-7433
Fax: (412) 391-8758                           william.padgett@btlaw.com
rbarnes@marcus-shapira.com                    kathleen.matsoukas@btlaw.com
kobrin@marchus-shapira.com
                                              Counsel for Defendants H. D. Smith, LLC f/k/a
Counsel for HBC Service Company               H. D. Smith Wholesale Drug Company, H. D.
                                              Smith Holdings, LLC and H. D. Smith Holding
                                              Company


/s/ Brien T. O’Connor                         /s/ Charles C. Lifland
Brien T. O’Connor                             Charles C. Lifland
Andrew J. O’Connor                            Sabrina H. Strong
ROPES & GRAY LLP                              O’MELVENY & MYERS LLP
Prudential Tower                              400 S. Hope Street
800 Boylston St.                              Los Angeles, CA 90071
Boston, MA 02199-3600                         Tel: (213) 430-6000
Tel: (617) 235-4650                           clifland@omm.com
Brien.O’Connor@ropesgray.com                  sstrong@omm.com
Andrew.O’Connor@ropesgray.com
                                              Daniel M. Petrocelli
Attorneys for Defendants Mallinckrodt LLC     O’MELVENY & MYERS LLP
and SpecGx LLC and specially appearing for    1999 Avenue of the Stars, 8th Floor Los
Mallinckrodt plc                              Angeles, CA 90067-6035
                                              Tel: (310) 553-6700
                                              dpetrocelli@omm.com

                                              Attorneys for Janssen Pharmaceuticals, Inc.,
                                              Johnson & Johnson, Janssen Pharmaceutica,
                                              Inc. n/k/a Janssen Pharmaceuticals, Inc., and
                                              Ortho- McNeil-Janssen Pharmaceuticals, Inc.
                                              n/k/a Janssen Pharmaceuticals, Inc.




                                             12
Case: 1:17-md-02804-DAP Doc #: 2133 Filed: 08/05/19 13 of 15. PageID #: 287979



/s/ Eni Mainigi
                                                 /s/ John J. Haggerty
Enu Mainigi
                                                 John J. Haggerty
F. Lane Heard III
                                                 James C. Clark
George A. Borden
                                                 Stephan A. Cornell
Ashley W. Hardin
                                                 FOX ROTHSCHILD LLP
WILLIAMS & CONNOLLY LLP
                                                 2700 Kelly Road,
725 Twelfth Street NW
                                                 Warrington, PA 18976
Washington, DC 20005
                                                 (215) 345-7500
Tel: (202) 434-5000
                                                 (215) 345-7507
Fax: (202) 434-5029
                                                 jhaggerty@foxrothschild.co
emainigi@wc.com
                                                 m
lheard @wc.com
                                                 jclark@foxrothschild.com
gborden@wc.com
                                                 scornell@foxrothschild.com
ahardin@wc.com
                                                 Counsel for Defendant Prescription
Counsel for Defendant Cardinal
                                                 Supply Inc.
Health, Inc.


/s/ Kelly A. Moore                               /s/ Mark S. Cheffo
Kelly A. Moore                                   Mark S. Cheffo
MORGAN, LEWIS & BOCKIUS LLP                      Sheila L. Birnbaum
101 Park Avenue                                  Hayden A. Coleman
New York, NY 10178                               DECHERT LLP
Phone: (212) 309-6612                            Three Bryant Park
Fax: (212) 309-6001                              1095 Avenue of the Americas
kelly.moore@morganlewis.com                      New York, NY 10036
                                                 Tel: (212) 698-3500
Elisa P. McEnroe                                 Mark.Cheffo@dechert.com
MORGAN, LEWIS & BOCKIUS LLP                      Sheila.Birnbaum@dechert.com
1701 Market Street                               Hayden.Coleman@dechert.com
Philadelphia, PA 19103
Phone: (215) 963-5917                            Attorneys for Purdue Pharma L.P.,
Fax: (215) 963-5001                              Purdue Pharma Inc., and The Purdue
elisa.mcenroe@morganlewis.com                    Frederick Company

Counsel for Rite Aid of Maryland, Inc., d/b/a
Rite Aid Mid-Atlantic Customer Support
Center




                                                13
Case: 1:17-md-02804-DAP Doc #: 2133 Filed: 08/05/19 14 of 15. PageID #: 287980



/s/ Steven A. Reed                             /s/ Tina M. Tabacchi
Steven A. Reed                                 Tina M. Tabacchi
Eric W. Sitarchuk                              Tara A. Fumerton
Rebecca J. Hillyer                             JONES DAY
MORGAN, LEWIS & BOCKIUS LLP                    77 West Wacker
1701 Market St.                                Chicago, IL 60601
Philadelphia, PA 19103-2921                    Phone: (312) 269-4335
Tel: (215) 963-5603                            Fax: (312) 782-8585
steven.reed@morganlewis.com                    tmtabacchi@jonesday.com
eric.sitarchuk@morganlewis.com                 tfumerton@jonesday.com
rebecca.hillyer@morganlewis.com
                                               Counsel for Walmart Inc.
Brian M. Ercole
MORGAN, LEWIS & BOCKIUS LLP
200 S. Biscayne Blvd., Suite 5300
Miami, FL 33131-2339
Tel: (305) 415-3000
brian.ercole@morganlewis.com

Attorneys for Teva Pharmaceuticals, USA,
Inc., Cephalon, Inc., Watson Laboratories,
Inc., Actavis LLC, and Actavis Pharma, Inc.
f/k/a Watson Pharma, Inc.


/s/ Kaspar J. Stoffelmayr
Kaspar J. Stoffelmayr
BARTLIT BECK LLP
54 West Hubbard Street
Chicago, IL 60654
Phone: (312) 494-4400
Fax: (312) 494-4440
kaspar.stoffelmayr@bartlitbeck.com

Counsel for Walgreen Co. and Walgreen
Eastern Co.




                                              14
Case: 1:17-md-02804-DAP Doc #: 2133 Filed: 08/05/19 15 of 15. PageID #: 287981




                               CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that the foregoing document was served via the Court’s

ECF system to all counsel of record on August 5, 2019.


                                                          /s/ Geoffrey Hobart
                                                          Geoffrey E. Hobart
                                                          COVINGTON & BURLING LLP
                                                          One CityCenter
                                                          850 Tenth Street NW
                                                          Washington, DC 20001
                                                          Tel: (202) 662-5281
                                                          ghobart@cov.com
                                                          mlynch@cov.com

                                                          Counsel for McKesson Corporation




                                              15
